Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.  	Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 4-5, 7, 10-18, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Unsupervised Adaption across domain shifts by generating intermediate data representations” by Gopalan et. al. (hereafter Gopalan).	
Claim 1 :
Gopalan discloses “acquiring, by a processor, a plurality of data content items originating from a plurality of different source domains, wherein each source domain of the plurality of different source domains comprises a different provider of data content, and wherein at least some data content items of the plurality of data content items are unlabeled;” [acquiring (2289 fig. 1 description: ..with labeled data x from source domain corresponding to classes + and x, and 
“encoding, by the processor, the plurality of data content items with a feature representing a domain shift variation that is assumed to be present in the plurality of data content items, wherein the domain shift variation comprises variation in a characteristic of the plurality of data content items; and”[ encoding (fig. 1a), by the processor (page 2289 col. 2 lines 1-2, can be computed), the plurality of data content items (page 2289, fig. 1 description: labeled data X from source domain…unlabeled data X~ from target domain) with a feature (2289, fig. 1 description: geodesic path) representing a domain shift variation (page 2289, fig. 1 description: the domain shift; page 2289, fig. 1 description: subspaces/intermediate subspaces) that is assumed to be present (fig. 1a) in the plurality of data content items (page 2289, fig. 1 description: labeled data X from source domain…unlabeled data X~ from target domain), wherein the domain shift variation(page 2289, fig. 1 description: the domain shift) comprises variation in a characteristic (page 2289 col. 2 lines 5-6, .. path of statistical characteristics from 
“clustering, by the processor, the plurality of data content items into a predefined number of content categories subsequent to the encoding,” [clustering (fig. 1b; page 2289 fig. 1 description: performing classification), by the processor, the plurality of data content items ( page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red)) into a predefined number of content categories (page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red) onto these subspaces) subsequent to the encoding (fig. 1a)]
“wherein at least one content category of the predefined number of content categories includes a subset of the plurality of data content items, and the subset of the plurality of data content items includes data content items acquired from at least two source domains of the plurality of different source domains.”[ wherein at least one content category (fig. 1b, S1)of the predefined number of content categories (page 2289, fig. 1 description: subspaces/intermediate subspaces; fig. 1b, S1 , S12 ,S14 , S16 , S18 , S2) includes a subset (fig. 1b, the labeled source data x,+ (green) and unlabeled target data x(red) for S1) of the plurality of data content items (page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red)), and the subset(fig. 1b, the labeled source data x,+ (green) and unlabeled target data x(red) for S1) of the plurality of data content items(page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red)) includes data content items acquired from at least two source domains (2289 fig. 1 description: source domain / target 
“,such that the clustering results in those of the data content items that belong to a same content category of the predefined number of content categories being clustered together regardless of which source domains of the plurality of different source domains those of the data content items are acquired from”[ such that the clustering (fig. 1b; page 2289 fig. 1 description: performing classification) results in those of the data content items (page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red))  that belong to a same content category (fig. 1b, the labeled source data x,+ (green) and unlabeled target data x(red) for each S1 S12 ,S14 , S16 , S18 , S2) of the predefined number of content categories (page 2289, fig. 1 description: subspaces/intermediate subspaces; fig. 1b, S1 , S12 ,S14 , S16 , S18 , S2) being clustered together (fig. 1b, the labeled source data x,+ (green) and unlabeled target data x(red) for each S1 S12 ,S14 , S16 , S18 , S2) regardless of which source domains (2289 fig. 1 description: source domain / target domain) of the plurality of different source domains(2289 fig. 1 description: source domain / target domain)  those of the data content items (page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red))  are acquired from(page 2289, fig. 1 description: labeled data X from source domain…unlabeled data X~ from target domain) ]


Claim 2:
Gopalan discloses “The method of claim 1, wherein a number of the plurality of different source domains is unknown.”[page 2293, col 2 line 13, unknown number of domains]  

Claim 4:
Gopalan discloses “The method of claim 1, wherein the plurality of data content items comprises a plurality of images, and the characteristic comprises an illumination. “[wherein the plurality of data content items comprises a plurality of images (page 2295 col. 1 section 6.1, images from amazon, dslr camera, and webcam), and the characteristic comprises an illumination (page 2295 col. 1 section 6.1, factors including…lighting)] 
Claim 5:
Gopalan discloses “The method of claim 1, wherein the plurality of data content items comprises a plurality of images, and the characteristic comprises a viewpoint.”[ wherein the plurality of data content items comprises a plurality of images(page 2295 col. 1 section 6.1, images from amazon, dslr camera, and webcam), and the characteristic comprises a viewpoint(page 2295 col. 1 section 6.1, factors including…pose)]  

Claim 7:
Gopalan discloses “The method of claim 1, wherein the plurality of data content items comprises a plurality of images, and the characteristic comprises a resolution.”[ wherein the plurality of data content items comprises a plurality of images (page 2295 col. 1 section 6.1, images from amazon, dslr camera, and webcam), and the characteristic comprises an illumination (page 2295 col. 1 section 6.1, factors including change in resolution)] ]  

Claim 10:


Claim 11:
Gopalan discloses “The method of claim 1, wherein the feature is a scale-invariant feature transform codebook feature extracted from a self-quotient image computed from the plurality of media content items.”[ wherein the feature is a scale-invariant feature transform codebook feature(page 2295 col. 1, codebook of size 800)   extracted from a self-quotient image (page 2295, col. 2, lines 22-34, resized all images to 300x300)computed from the plurality of media content items (page 2295, col. 2, lines 22-34, all images)]  
Claim 12:
Gopalan discloses “The method of claim 1, wherein the feature is a speeded-up robust feature codebook feature extracted from an image deconvolution performed on the plurality of media content items.”[ wherein the feature is a speeded-up robust feature codebook feature (page 2295, col. 2, lines 22-34, SURF feature vector that was collected from the images, and a codebook of size 800 was generated) extracted from an image deconvolution (page 2295, col. 2, lines 22-34, resized images to 300x300 and converted them to grayscale) performed on the plurality of media content items (page 2295, col. 2, lines 22-34, all images)]  
Claim 13:

Claim 14:
Gopalan discloses “The method of claim 1, wherein the encoding results in a plurality of simulated domains, each domain of the plurality of simulated domains corresponding to a different encoding technique used in the encoding and containing a different feature description corresponding to a feature extracted by the different encoding technique.”   [wherein the encoding (fig. 1a) results in a plurality of simulated domains (fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2), each simulated domain of the plurality of simulated domains(fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2) corresponding to a different encoding technique (page 2294, 5.1, lighting conditions; page 2294 5.1 col. 2 line 3, domain shift properties; page 2295 6.1, domain shift caused by several factors including change in resolution, pose, lighting, etc) used in the encoding (fig. 1a) and containing a different feature description corresponding to a feature extracted (page 2294, clear knowledge of the domain change, say when the domain shift is due to changing light conditions)by the different encoding technique(fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2)]
Claim 15:
Gopalan discloses “The method of claim 14, further comprising: performing global modeling of the plurality of simulated domains by combining information across the plurality of simulated domains; and performing local modeling of the plurality of media content items by translating information learned in the global modeling onto the plurality of media content 1 , S12 ,S14 , S16 , S18 , S2) by combining information (2289 col. 2, convey relevant information on domain shift) across the plurality of simulated domains (fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2); and performing local modeling(fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2) of the plurality of media content items (fig. 1 description: labeled source / unlabeled target data) by translating information learned (page 2289 col 2, convey relevant information on domain shift) in the global modeling (fig. 1a->fig. 1b) onto the plurality of media content items (fig. 1 description: labeled source source / unlabeled target data)]
Claim 16:
Gopalan discloses “The method of claim 15, wherein the global modeling comprises: generating a p-dimensional generative sub-space for each domain of the plurality of simulated domains, where each sub-space generated represents a point on a Grassman manifold comprising a space of all p-dimensional sub- spaces.” [ wherein the global modeling (fig. 1a, Gn,d) comprises: generating a p-dimensional generative sub-space (fig. 1 description: generative subspaces) for each simulated domain of the plurality of simulated domains(fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2)  , where each sub-space(fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2)  generated represents a point on a Grassman manifold (fig. 1 description: Grassmann manifold) comprising a space of all p-dimensional sub- spaces (fig. 1 description: generative subspaces/intermediate subspaces)]  
Claim 17:
Gopalan discloses “The method of claim 16, wherein the p-dimensional generative sub-space is generated using principal component analysis.”[ wherein the p-dimensional generative sub-space (fig. 1 description: generative subspaces/intermediate subspaces)is generated using principal component analysis ((fig. 1 description: PCA))]  
Claim 18:
Gopalan discloses “The method of claim 16, wherein the local modeling comprises: Page 4PATENT Atty. Dkt. No. 2016-2195 projecting data contained in each domain of the plurality of simulated domains onto a set of p-dimensional generative sub-spaces corresponding to the plurality of simulated domains to generate a plurality of projections; and learning a q-dimensional sub-space via grouping of the plurality of projections.” [ wherein the local modeling (fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2) comprises: Page 4PATENTAtty. Dkt. No. 2016-2195 projecting data (fig. 1 description: projecting labeled source data and unlabeled target data) contained in each simulated domain of the plurality of simulated domains (fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2) onto a set of p-dimensional generative sub-spaces(fig. 1 description: generative subspaces)  corresponding to the plurality of simulated domains (fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2) to generate a plurality of projections (fig. 1b); and learning a q-dimensional sub-space (fig. 1b, intermediate cross domain data representation) via grouping (fig. 1 b, X’) of the plurality of projections(fig. 1 description: projecting labeled source data and unlabeled target data)]


Claims 19:
Claim 19 recites similar limitations as that of claim 1 except that claim 19 is directed towards a device and claim 1 is directed towards a method.  The limitations of claim 19 are rejected under similar rationale to that of the limitations of claim 1.  Gopalan further discloses “a processor, and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising”[page 2288, computer].
Claims 20:
Claim 20 recites similar limitations as that of claim 1 except that claim 20 is directed towards a non-transitory computer-readable storage medium and claim 1 is directed towards a method.  
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Unsupervised Adaption across domain shifts by generating intermediate data representations” by Gopalan et. al. (hereafter Gopalan) further in view of “Domain Adaptation for Object Recognition: An Unsupervised Approach” by Gopalan et. al. (hereafter Gopalan 2).

Claim 3:
Gopalan does not appear to disclose “The method of claim 1, wherein a type of the domain shift variation is unknown.”  
On the other hand, Gopalan 2 discloses “wherein a type of the domain shift variation is unknown” [1005 col. 1 lines 24-25, unknown domain shift]


Claim 8:
Gopalan discloses “The method of claim 1, wherein the plurality of data content items comprises a plurality of images, and.”[ wherein the plurality of data content items comprises a plurality of images (page 2295 col. 1 section 6.1, images from amazon, dslr camera, and webcam), and the characteristic comprises an illumination (page 2295 col. 1 section 6.1, factors including change in resolution)] ]  
 Gopalan does not explicitly disclose “the characteristic comprises a blur”

On the other hand, Gopalan 2 discloses “the characteristic comprises a blur”[ wherein the plurality of data content items comprises a plurality of images (999 col. 2, image/video data from diverse devices), and the characteristic comprises a blur (999 col. 2, blur)]

.
6.	Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over “Unsupervised Adaption across domain shifts by generating intermediate data representations” by Gopalan et. al. (hereafter Gopalan) further in view of U.S. Patent 6516099 by Davidson et. al. (hereafter Davidson).

Claim 6:
Gopalan discloses “The method of claim 1, wherein the plurality of data content items comprises a plurality of images, and”[ wherein the plurality of data content items comprises a plurality of images(page 2295 col. 1 section 6.1, images from amazon, dslr camera, and webcam)]  

Gopalan does not explicitly disclose “the characteristic comprises an affine transformation” [ wherein the plurality of data content items comprises a plurality of images(page 2295 col. 1 section 6.1, images from amazon, dslr camera, and webcam), and the characteristic (page 2295 col. 1 section 6.1, factors)]  



Gopalan and Davidson both are directed towards processing images.  They are both within Applicant’s same field of endeavor.  Gopalan discloses domain shift caused by factors including change in resolution, pose, lighting, etc, see page 2295 col. 1 lines 11-12.  That that a smooth path between source and target domains using intermediate data representations that convey relevant information on domain shift, can be computed, see page 2289 col 2 lines 1-2.  That this is directed to identify identity of target, see fig. 1.  Davidson provides for matching images based on affine transformation as indicated above.  It would have been obvious to a person of an ordinary skill prior to the effective filing date of the invention to have applied Davidson’s disclosure above to the disclosure of Gopalan to utilize affline transofmration as a domain shift factor for the purpose of providing further features to identify target data.  In doing so provides for a better classifier.


7.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Unsupervised Adaption across domain shifts by generating intermediate data representations” by Gopalan et. al. (hereafter Gopalan) further in view of US Patent 5953076 by Astle et. al. (hereafter Astle).

Claim 9:

Gopalan discloses “The method of claim 1, wherein the plurality of data content items comprises a plurality of images, and.”[ wherein the plurality of data content items comprises a plurality of images (page 2295 col. 1 section 6.1, images from amazon, dslr camera, and webcam), and the characteristic comprises an illumination (page 2295 col. 1 section 6.1, factors including change in resolution)] ]  
Gopalan does not explicitly disclose “the characteristic comprises an occlusion”
On the other hand, Astle discloses “ the characteristic comprises an occlusion”[ wherein the plurality of data content items comprises a plurality of images (col. 6 lines 56-59, image), and the characteristic comprises an occlusion (col. 6 lines 56-59, difference image is used to create occlusion mask)]
Gopalan and Astle both are directed towards comparing images.  They are within Applicant’s same field of endeavor.  Gopalan discloses domain shift caused by factors including change in resolution, pose, lighting, etc, see page 2295 col. 1 lines 11-12.  That that a smooth path between source and target domains using intermediate data representations that convey relevant information on domain shift, can be computed, see page 2289 col 2 lines 1-2.  That this is directed to identify identity of target, see fig. 1.  Astle provides for determining differences between images.  It would have been obvious to a person of an ordinary skill prior to the effective filing date of the invention to have applied Astle’s disclosure above to the disclosure of Gopalan to add a characteristic of occlusion in order to provide for further domain shifts that would provide for a better classification to identify data of the target in Gopalan.Response to Arguments
8.	Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive. 


A.  Page 7 that Gopalan discloses mapping a single source domain to a single target domain using intermediate data representations.  Page 8 The rejecteion of Gopalan to allegedly show clustering that results in a content category including data content items acquired from at least two domains of a plurality of different domains.  That it appears that the rejection is considering the source domain and the target domains to be “the plurality of different domains”.  Thus the applicant amends to clarify that the plurality of different domains from which the clustered media content is obtained comprises a plurality of different source domains.

The source and target domains in Goplalan provide labeled data and unlabeled data.  The source and target domains are therefore source domains.  


	B.  Page 10-11, that “clustering, by the processor, the plurality of data content items into a predefined number of content categories subsequent to the encoding, wherein at least one content category of the predefined number of content categories includes a subset of the plurality of data content items, and the subset of the plurality of data content items includes data content items acquired from at least two source domains of the plurality of different source domains, wherein at least one content category of the predefined number of content categories includes a subset of the plurality of data content items, and the subset of the plurality of data content items includes data content items acquired from at least two source domains of the plurality of different source domains” is not disclosed by the cited reference.

	In response, this is disagreed.  Gopalan discloses  “clustering, by the processor, the plurality of data content items into a predefined number of content categories subsequent to the encoding,” [clustering (fig. 1b; page 2289 fig. 1 description: performing classification), by the processor, the plurality of data content items ( page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red)) into a predefined number of content categories (page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red) onto these subspaces) subsequent to the encoding (fig. 1a)]
“wherein at least one content category of the predefined number of content categories includes a subset of the plurality of data content items, and the subset of the plurality of data content items includes data content items acquired from at least two source domains of the plurality of different source domains.”[ wherein at least one content category (fig. 1b, S1)of the predefined number of content categories (page 2289, fig. 1 description: subspaces/intermediate subspaces; fig. 1b, S1 , S12 ,S14 , S16 , S18 , S2) includes a subset (fig. 1b, the labeled source data x,+ (green) and unlabeled target data x(red) for S1) of the plurality of data content items (page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red)), and the subset(fig. 1b, the labeled source data x,+ (green) and unlabeled target data x(red) for S1) of the plurality of data content items(page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red)) includes data content items acquired from at least two source domains (2289 fig. 1 description: source domain / target 
“,such that the clustering results in those of the data content items that belong to a same content category of the predefined number of content categories being clustered together regardless of which source domains of the plurality of different source domains those of the data content items are acquired from”[ such that the clustering (fig. 1b; page 2289 fig. 1 description: performing classification) results in those of the data content items (page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red))  that belong to a same content category (fig. 1b, the labeled source data x,+ (green) and unlabeled target data x(red) for each S1 S12 ,S14 , S16 , S18 , S2) of the predefined number of content categories (page 2289, fig. 1 description: subspaces/intermediate subspaces; fig. 1b, S1 , S12 ,S14 , S16 , S18 , S2) being clustered together (fig. 1b, the labeled source data x,+ (green) and unlabeled target data x(red) for each S1 S12 ,S14 , S16 , S18 , S2) regardless of which source domains (2289 fig. 1 description: source domain / target domain) of the plurality of different source domains(2289 fig. 1 description: source domain / target domain)  those of the data content items (page 2289 fig. 1 description: projecting labeled source data x,+ (green) and unlabeled target data x(red))  are acquired from(page 2289, fig. 1 description: labeled data X from source domain…unlabeled data X~ from target domain) ]

C.  That Gopalan does not appear to disclose that the reference domains correspond to different encoding techniques used to encode data content items.  That varying proportions of samples drawn from source and target domains has nothing to do with encoding techniques.

The reference domains (fig. 1a, S1 , S12 ,S14 , S16 , S18 , S2) correspond to different encoding techniques (page 2294 5.1: how the actual data distribution is changing between source and target domains...accounting for the underlying domain shift properties; page 2294, 5.1, lighting conditions; page 2295 6.1, domain shift caused by several factors including change in resolution, pose, lighting, etc)  used to encode (fig. 1a) data content items(page 2289, fig. 1 description: labeled data X from source domain…unlabeled data X~ from target domain).
Regarding, that the proportions have nothing to do with encoding techniques, this is disagreed.  The fine grained domains provide some reference on how the actual data distribution is changing between source and target domains. The domain shift properties (encoding techniques) are being taken into account. 

D.  Pages 12-14, that claims 3, 6, 8-9 are not disclosed since the limitation in claim 1 was not disclosed.

This is disagreed.  See response above to B and rejection of claim 1.

 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Application Publication 2017/0147944 by Csurka et. al. discloses receiving class means for a plurality of source domains, target samples from a target domain, computing a class 

U.S. Patent Application Publication 20150310309 by Gopalan et. al. discloses identifying a target cluster image to represent the cluster images for each of the cluster groups by identifying common features present in stored images.  See fig. 4. 

“Continuous Manifold Based Adaption for evolving visual domains” by Hoffman et. al. discloses treating each target sample as potentially being drawn from a different subspace on the domain manifold, and present a novel technique for continuous transform-based adaption.  The approach learns to distinguish categories using training data collected at some point in the past, and continue to update its model of the categories for some time into the future, without receiving additional labels.  See abstract.

“Visual Domain Adaption: A survey of recent advances” by Patel et. al. discloses domain adaptation methods for visual recognition. Discusses the merits and drawbacks of existing domain adaptation approaches and identify promising avenues for research in the field.  


10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167